Citation Nr: 1507124	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-44 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to September 1971 and from November 1988 to June 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned in March 2013.  A transcript of the proceeding is of record.

The issue on appeal was previously before the Board in July 2014 when it was remanded.  Also before the Board in July 2014 was a claim of entitlement to service connection for sleep apnea and a claim of entitlement to an increased rating for chronic lumbar strain.  The Board denied the claim for the increased rating in July 2014 and remanded the service connection claim.  In November 2014, the RO granted service connection for sleep apnea.  The claims of entitlement to an increased rating for chronic lumbar strain and entitlement to service connection for obstructive sleep apnea are no longer in appellate status.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's hearing impairment is no worse than level II in the right ear and Level I in the left ear.





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letters mailed in August and October 2010, prior to the initial adjudication of the claim in May 2011.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded appropriate VA examinations to evaluate the disability on appeal.  The examiners who conducted the September 2011 and September 2014 VA examinations had access to and reviewed the evidence of record.  They provided all information required for rating purposes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86.


The Board has carefully reviewed the record, but finds that repeated audiometric testing has shown that the appellant has never demonstrated an exceptional pattern of hearing, warranting application of this provision.  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In August 2010, the Veteran submitted a claim of entitlement to an increased rating for his service connected hearing loss.  In the May 2011 decision on appeal, the RO denied the Veteran's claim.  

The Board finds that an increased rating is not warranted for the service-connected hearing loss at any time during the appeal period.  The results of audiometric testing do not document audiological impairment which equates to compensable evaluations for either ear.  


At the time of a March 2009 VA audiological examination, the Veteran reported his ears felt stopped up for twenty years.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
50
LEFT
15
10
25
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The average of the puretone thresholds for the right ear was 33.75 decibels and for the left ear it was 33.75 decibels.  Applying these results to Table VI results in a Level I for the right ear and Level I for the left ear.  Level I hearing loss for both ears equates to a non-compensable rating when applied to Table VII.

In September 2010, the Veteran's spouse submitted a statement wherein she reported that the Veteran had complained of his ears feeling stopped up.  The spouse had to repeat herself in conversations.  

In a September 2010 statement, the Veteran reported that he had difficulty understanding people's conversations when in a group.  

Private audiological testing conducted in October 2010 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
45
LEFT
15
10
30
45
45

Speech audiometry showed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The average of the puretone thresholds for the right ear was 32.5 decibels and for the left ear it was 35 decibels.  Assuming the testing conducted at this time complied with 38 C.F.R. § 4.85(a), (c), the test results do not warrant a compensable evaluation in either ear.  Applying the private test results to Table VI results in a Level I for the right ear and Level I for the left ear.  Level I hearing loss for both ears equates to a non-compensable rating when applied to Table VII.  

Another VA examination was conducted in September 2011.  The Veteran's chief complaint was increased bilateral hearing loss.  The examiner opined that the Veteran's hearing loss disability would have significant effects on the Veteran's occupation due to hearing difficulties.  Testing revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
45
LEFT
10
10
30
50
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The average of the puretone thresholds for the right ear was 32.5 decibels and for the left ear it was 33.75 decibels.  Applying these results to Table VI results in a Level I for the right ear and Level II for the left ear.  Level I hearing loss in the right ear and Level II loss in the left ear equates to a non-compensable rating when applied to Table VII.

The Veteran testified before the undersigned at a March 2013 video conference hearing.  He had retired as a National Guard employee.  He had difficulty hearing when in a group situation.  He had to ask people to repeat themselves.  The Veteran's spouse thought the disability had increased in severity.  

The most recent VA examination of the Veteran's hearing acuity for compensation purposes was conducted in September 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
50
LEFT
15
15
35
55
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear.  The average of the puretone thresholds for the right ear was 39 decibels and for the left ear it was 38 decibels.  Applying these results to Table VI results in a Level II for the right ear and Level I for the left ear.  Level II hearing loss in the right ear and Level I hearing loss in the left ear equates to a non-compensable rating when applied to Table VII.  

The Veteran reported difficulty hearing and understanding his wife's voice when she was not facing him.  He could not hear well in noisy places and had difficulty when there were multiple speakers.  With regard to occupational functioning the examiner opined that, in a quiet setting, the Veteran would be able to adequately carry on a conversation at normal distances of 4 to 6 feet with limited difficulty.  He would have more trouble hearing in noisy places or where there are multiple talkers competing at the same time.  He would be able to hear on the phone in either ear and an amplified telephone would improve communication ability over the phone.  The examiner observed that the Veteran used to work in the construction field as well as in a clerical setting and opined the Veteran would be able to function in those types of settings with his current hearing loss.  

Under Tables VI and VII in the Rating Schedule, the criteria for a compensable rating have not been met with respect to any of these audiometric findings at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but none of the test results qualifies as an exceptional pattern of hearing so the alternative table is not applicable.

The Board has carefully reviewed all of the evidence pertinent to this claim, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. 

The Board has considered the evidence of record showing that the appellant has been reported difficulty with his hearing in noisy places.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges the lay and medical evidence showing that the hearing loss is sufficient to result in some occupational impairment.  However, the fact remains that the disability is only manifested by one symptom, hearing loss.  The extent of the hearing loss is specifically contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree and has concluded that referral of the claim for extra-schedular consideration is not warranted..  



ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


